Citation Nr: 1731563	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-21 518		DATE
		

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for depression, anxiety, a sleep disorder, and a disorder manifested by panic attacks, claimed as secondary to PTSD.


ORDER

Service connection for is PTSD is granted.

Service connection for depression, as secondary to PTSD is granted.

Service connection for sleep disorder, as secondary to PTSD is granted.

Service connection for anxiety, as secondary to PTSD is denied.

Service connection for panic attacks, as secondary to PTSD is denied.


FINDINGS OF FACT

1. The Veteran's PTSD is etiologically related to an in-service event.

2. The Veteran's depression is proximately due to his PTSD.

3. The Veteran's sleep disorder is proximately due to his PTSD.

4. The Veteran does not have a diagnosis of anxiety.

5. The Veteran does not have a diagnosis of panic attacks.


CONCLUSIONS OF LAW

1.  The criteria for direct service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for secondary service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).

3.  The criteria for secondary service connection for sleep disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).

4. The criteria for secondary service connection for anxiety have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).

5. The criteria for secondary service connection for panic attacks have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1987 to November 1989 in the United States Navy.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in February 2017. A copy of the hearing transcript is of record.


1.  PTSD

The Veteran contends that he was part of a flying squadron first alert team during his time in service. He reported that during his time with Team Spirit 89, there were two helicopter crashes and he knew a corpsman that was killed. Additionally, the Veteran contends that he was part of the first alert team on the USS Deluth. During this time, he was ordered to respond to an incident where soldiers were wounded after suffering injuries following a mission. He was helping with a stretcher when he observed a sergeant walk into the back of a helicopter. The Veteran states that "everything turned red" and then he blacked out. He admits that his memory has some gaps surrounding the incident after he blacked out; however, he was later informed by a fellow serviceman that the soldiers were injured on a coral reef and that "everyone was bleeding" when they returned to the ship.

The Veteran reported additional stressors that occurred while he was in the military.  He stated that his family was involved in the 1989 earthquakes and he became terrified when he was unable to reach them after the event. Also, the Veteran contends that during a search and rescue mission to find a missing person, his team found a man who had washed up on a beach. After seeing the image of the corpse, who had been underwater for a few days, the Veteran acknowledged that "everything turned red" and he had no memory for 3 to 5 days after the incident. Additionally, he stated that he was the victim of personal assaults by a superior staff sergeant. After the assaults, the Veteran reported that he became suicidal and attempted to jump overboard. He was found by the ship's chaplain, was hospitalized, and placed on suicide precautions.

The Veteran's spouse provided statements regarding her observation of the Veteran's behavior during stressful events. She stated that after an argument, her husband would curl up in the fetal position on the floor, sit in the car, cry, or punch the wall in response to the stress. She noted that the Veteran had been very closed off since they met. At the time of the statement, the Veteran's spouse had known him for over 10 years; yet, she had just recently learned of him being assaulted by his superior officer and his suicidal behaviors because the Veteran did not share his experiences with her until then.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of the applicable chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304 (f). 

The following provisions apply to claims for service connection of PTSD: 

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The question for the Board is whether the Veteran's current diagnosis of PTSD either began during active service, or is etiologically related to an in-service disease or injury.

In May 2015, the Veteran was afforded a VA examination assessing PTSD. The examining psychologist endorsed a diagnosis of PTSD with insomnia. She noted that the Veteran had been in psychotherapy for most of his adult life to address his military and childhood trauma. The examiner commented that the Veteran is triggered by signals reminding him of the traumatic events, that he has had frequent nightmares over the years, and often has intrusive thoughts. Relevant additional symptomatology included a depressed and anxious mood, suspiciousness, hypervigilance, panic attacks, chronic sleep impairment, flattened affect, impaired judgment, suicidal ideation, and intermittent inability to perform activities of daily living. The examiner opined that the Veteran's PTSD is at least as likely the result of his military service and is based on his fear of hostile military or terrorist activity. The examiner also provided an opinion on whether the Veteran's other claimed mental health conditions, sleep disorder, depression, and anxiety, were at least as likely proximately due to the Veteran's service connected conditions. The examiner opined that the Veteran's sleep disorder, depression, and anxiety were equally due to his service connected orthopedic conditions and his PTSD.

In September 2015, the Veteran's treating psychiatrist provided a statement confirming that the Veteran had been engaged in ongoing treatment for PTSD involving psychotherapy and medication management.

In October 2016, the Veteran was afforded a VA examination to address his mental disorder other than PTSD. The examiner diagnosed him with unspecified depressive disorder secondary to back pain based on symptoms of mild sadness, moderate crying, pessimism, low self-esteem, decreased interest and pleasure in activities, loss of energy, and decreased libido. The examiner noted that the Veteran's DD-214 indicated that he was medically discharged because of a personality disorder. He noted that the Veteran's service treatment records indicated psychological difficulties that resulted from occupational problems within the military. The examiner opined that the Veteran did not have a current mental health disorder that was the result of service; rather, he concluded that the Veteran's current unspecified depressive disorder was related to financial stressors and back pain.

The Board finds that competent, credible, and probative evidence establishes that PTSD is etiologically related to the Veteran's active service. The Board notes that there have been conflicting opinions on the diagnoses and etiology of the Veteran's mental health conditions. Additionally, an inquiry to the Naval Criminal Investigative Services did not substantiate any formal charges of assault. However, the Board finds that the evidence is at least in equipoise in order to grant service connection for PTSD as the Veteran's testimony, lay statements, spouse statements, and subsequent mental health treatment records are consistent with the places, types, and circumstances of his service.

The Board finds that the Veteran has a diagnosis of PTSD. The Board notes that there have been conflicting medical opinions regarding the diagnosis of PTSD; however, the Veteran has received continuous treatment for the condition through the VA over the years and met the DSM-V criteria on the Disability Benefits Questionnaire for PTSD in the May 2015 VA examination.

The Board also finds that the Veteran witnessed serious injuries to his fellow service-members while acting as a first respondent and finds that these experiences involved a psychological state of fear, helplessness, and horror. The Board acknowledges that inquiries into the Veteran's reported stressors yielded no corroborating documentation of personal assaults by his staff sergeant or helicopter crashes. However, there is no clear and convincing evidence that contradicts the Veteran's contentions that he observed these injuries to his fellow service-members while acting as a first respondent. The Veteran is competent to report the stressors that he witnesses while in-service, as well as the visual effects and resulting loss of memory that followed after he "saw red" and blacked out. The Board finds that the Veteran has been a credible historian as his statements have been consistent throughout the pendency of the appeal and have been supported by his wife's statements and post-separation mental health treatment records.

Finally, the Board finds that the Veteran's PTSD symptomatology is the result of his fear of hostile military activity as per §3.304(f)(3). During the May 2015 VA examination, the examining psychologist opined that the Veteran's PTSD is etiologically related to the events, involving serious injury to his fellow service-members, that he witnessed while acting as a first respondent. The Board notes that military personnel records do not indicate any medical training documentation as a first responder; however, there is no clear and convincing evidence that he did not participate in responding to retrieval of injured service-members. The Board finds that the May 2015 medical opinion by the examining psychologist regarding the Veteran's experience following his observations involving serious injury to his fellow service-members highly probative. The Board finds that the Veteran's state of fear, helplessness, and/or horror resulting from these stressors satisfy the requirements for service connection under § 3.304(f)(3). 

2.  Depression, Anxiety, Sleep Disorder, and Panic Attacks as secondary to PTSD.

The Veteran contends that he suffers from depression, anxiety, sleep disorder, and panic attacks as a result of his PTSD. While the Veteran is competent to report symptoms he felt as a result of the stressors he experienced in-service, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A disability may be service-connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current diagnoses of insomnia and unspecified depressive disorder are caused or aggravated by his service-connected PTSD disability. The Board notes that while the Veteran has presented with symptoms of anxiety and panic attacks, he does not have a diagnosis for these conditions. Without a current disability of anxiety or panic attacks, the Veteran is not entitled to service connection for these conditions. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Insomnia is defined as inability to sleep and as abnormal wakefulness. Dorland's Illustrated Medical Dictionary 1996 (32nd ed. 2012). Here, the Veteran has claimed entitlement to service connection for a sleep disorder, secondary to PTSD. The Board notes that the Veteran's diagnosed insomnia is related in nature to abnormal sleeping and he has been treated for the condition post-service. Therefore, the Board finds that the Veteran has a current disability of a sleep disorder as evidenced by a diagnosis of insomnia by the May 2015 examining psychologist.

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's sleep disorder and depression are proximately due to his service-connected posttraumatic stress disorder.

As mentioned above, The May 2015 examining psychologist opined that the Veteran's claimed sleep disorder and depression were at least as likely proximately due to the Veteran's orthopedic service connected conditions and were equally due to his PTSD. While the May 2015 examiner did not diagnose the Veteran with depression, the October 2016 examining psychologist diagnosed the Veteran with unspecified depressive disorder. Additionally, the Veteran's service treatment records from the Veteran's August 1989 hospitalization indicate the presence of depression. The Board finds that there is sufficient evidence to establish that the Veteran has a current diagnosis of depression. Additionally, the Board finds that the evidence is at least in equipoise to establish that the Veteran's sleep disorder and depression are proximately due to his PTSD. Therefore, entitlement to secondary service connection for sleep disorder and depression are warranted.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. A. Macek, Associate Counsel

Copy mailed to:  Colorado Division of Veterans Affairs



Department of Veterans Affairs


